Applicants arguments regarding the limitation: “… the UCI in the first format including both the first measurement result of the first beam and the offset of the second measurement result of the second beam …” is persuasive.
Claims 1-32 have been cancelled.
Claims 33, 40, 43, 47, have been amended.
Claims 33-52 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims  33, 40 and 47, the following underlined claim limitation is not disclosed by any prior art: “… the UCI in the first format including both the first measurement result of the first beam and the offset of the second measurement result of the second beam …”.
Closest prior art:
Harrison (US20180279293A1) discloses at para 372, a method performed in a network node for obtaining multi-beam channel state information, CSI, in uplink control information, UCI. The method includes instructing a wireless device to calculate and transmit channel state information. CSI, reports. The method includes receiving, an indication of a plurality of beam index pairs, in the UCI in a first transmission, each beam index pair corresponding to a beam k; and receiving an indication of at least one of a beam power, a beam rotation and a channel quality index, CQI, in the UCI in a second transmission. 
“… the UCI in the first format including both the first measurement result of the first beam and the offset of the second measurement result of the second beam …”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPA BELUR/Primary Examiner, Art Unit 2472